     Case 3:21-cv-00176-RFB-CLB Document 8 Filed 04/19/21 Page 1 of 1



 1
 2                                   UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                    ***
 5   ZANE M. FLOYD,                                             Case No. 3:21-cv-00176-MMD-CLB
 6                          Plaintiff,
                                                                    REASSIGNMENT ORDER
 7              v.
 8   CHARLES DANIELS et al.,
 9                        Defendants.
10
11              The Plaintiff initiated this action with the filing of a Motion/Application to Proceed In
12   Forma Pauperis on April 16, 2021. ECF No. 1. Plaintiff simultaneously filed a Complaint, Motion
13   for Temporary Restraining Order, Motion for Preliminary Injunction and Motion for Disclosure
14   of Method of Execution. ECF Nos. 2, 5, 6 and 7. The claims and legal issues raised in this case
15   and these filings are related to factual and legal issues in case no. 2:06-cv-00471-RFB-CWH. The
16   presiding District Judges in both of these actions have individually and collectively determined
17   that these actions are related and that there is good cause to reassign these cases to one District
18   Judge and one Magistrate Judge pursuant to Local Rule 42-1(a) and that this transfer will promote
19   judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice to the
20   parties.
21              IT IS THEREFORE ORDERED that case no. 3:21-cv-00176-MMD-CLB is reassigned to
22   District Judge Richard F. Boulware, II who was assigned the earlier case.
23
24              DATED: April 19, 2021.
25
26   ______________________________                                _____________________________
27   MIRANDA M. DU                                                 RICHARD F. BOULWARE II
     Chief United States District Judge                            United States District Judge
28
